PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ANX_02_NA_NA_FR.txt. ANNEXE 2a.
I.

LE VICE-CHANCELIER D’AUTRICHE AU MINISTRE _
DES AFFAIRES ÉTRANGÈRES DU REICH:

[Traduction]
| Vienne, le 19 mars 1931.
Monsieur le Ministre,

Comme suite aux entretiens que nous avons eus dans les
premiers jours de ce mois, au cours de votre séjour à Vienne,
j'ai l'honneur d'informer Votre Excellence que le Gouvernement
autrichien a salué avec satisfaction le plan d’assimilation des
régimes douaniers et commerciaux de l'Autriche et de l’Alle-
magne et a approuvé unanimement le protocole concernant les
directives de l'accord à conclure, dans la forme du texte
ci-annexé.

Veuillez agréer, etc.

(Signé) SCHOBER.
Pour traduction conforme.

* L’Agent du Gouvernement allemand:
(Signé) VikTOR Bruns.

II.

LE MINISTRE DES AFFAIRES ETRANGERES DU REICH
AU VICE-CHANCELIER D’AUTRICHE

[Tvaduction.]
Berlin, le 19 mars 1931.

Monsieur le Vice-Chancelier,

Comme suite aux entretiens que nous avons eus dans les
premiers jours de mars, au cours de mon séjour 4 Vienne, j’ai
Vhonneur d’informer Votre Excellence que le Gouvernement du
Reich a salué avec satisfaction le plan d’assimilation des régimes
douaniers et commerciaux de l'Allemagne et de l'Autriche
et a approuvé unanimement le protocole concernant les direc-
tives de l’accord à conclure, dans la forme du texte ci-annexé.

Veuillez agréer, etc. .

| | (Signé) CURTIUS.
Pour traduction conforme.

L’Agent du Gouvernement autrichien :
(Signé) E. KAUFMANN.

65
99

IIL.

PROTOCOLE AUSTRO-ALLEMAND
DU 19; MARS 1932

(Traduction. |
PROCES-VERBAL.

A la suite des entretiens qui ont eu lieu 4 Vienne au com-
mencement du mois de mars 1931, les Gouvernements alle-
mand et autrichien sont convenus d’engager sans retard des
négociations sur un accord en vue d’assimiler le régime de la
‘ politique douanière et commerciale de leurs pays sur la base
et dans le cadre des directives générales suivantes :

E.

‘r) En maintenant intégralement l'indépendance des deux
Etats et en respectant entièrement les engagements contractés
par eux vis-à-vis d’ États tiers, l'accord est destiné à à marquer
le commencement d’une nouvelle réglementation des relations
économiques en Europe par le moyen d'accords régionaux.

2) Dans l'accord, les deux Parties s’engageront à entamer
également, avec tout autre pays qui en exprimera le désir,

des négociations sur un réglement analogue.

Ii.

1) L’Allemagne et l’Autriche conviendront d’une loi doua-
niére et d’un tarif douanier qui seront mis en vigueur d’une
manière concordante dans les deux territoires douaniers, simul-
tanément avec l’accord et pour la durée de celui-ci.

2) Des modifications ne pourront être apportées à la loi
douanière et au tarif douanier pendant la durée de l'accord
qu’en vertu d’une entente entre les deux Parties.

IT.

1) Dans le trafic des marchandises entre les deux pays,
aucun droit d’entrée ou de sortie ne sera prélevé pendant la
durée de l'accord.

2) Dans l'accord, les deux Gouvernements s’entendront sur
la question de savoir si, pour quelles catégories déterminées
de marchandises et pour quelle période, des droits de douane
intérieurs sont jugés nécessaires.

66
100 PROTOCOLE DU 19 MARS 1931

IV.

Les deux Gouvernements s’entendront, dans l'accord, sur
une réglementation provisoire, en ce qui concerne l'impôt sur
le chiffre d’affaires et le trafic des marchandises pour lesquelles
il existe, actuellement, dans l’un ou l’autre pays, des mono-
poles ou des taxes de consommation.

V.

1) L'administration douanière de chacun des deux pays res-
tera indépendante de celle de l’autre pays et ne relèvera que
du Gouvernement de son propre pays. De même, chaque pays
supportera les frais de son administration douanière.

2) Tout en respectant strictement le principe précité, les
deux Gouvernements assureront par des mesures spéciales d’or-
dre technique l'application uniforme de la loi douanière, du
tarif douanier et des autres dispositions douanières.

VI.

1) Les droits de douane seront perçus dans le territoire
douanier allemand par ladministration douanière allemande,
et dans le territoire douanier autrichien par l'administration
douanière autrichienne.

2) Après déduction des frais spéciaux résultant de l’applica-
tion de l’accord, le montant global des droits de douane per-
çus sera réparti entre les deux pays d’après un barème déter-
miné.

3) Lors des arrangements à convenir à ce sujet, on prendra
soin qu’il ne soit pas porté atteinte aux droits de gage affec-
tant les recettes douanières, qui existeraient dans l’un ou l’au-
tre pays.

VIL

x) Entre l’Allemagne et l’Autriche des prohibitions d’importa-
tion, d'exportation ou de transit n’existeront pas. L'accord
mentionnera avec le plus de précision possible les éxceptions
qui pourraient devenir nécessaires pour des raisons de sécurité
publique, d’hygiéne publique ou pour des raisons similaires.

2). En remplacement de la convention sur les épizooties,
conclue entre l'Allemagne et l'Autriche à la date du 12 juillet
1924, les deux Gouvernements conclueront et mettront en
vigueur le plus tôt possible, et au plus tard dans le délai d’un
an après l'entrée en vigueur de l'accord, une nouvelle conven-
tion qui, à égalité de conditions, réglera le trafic des animaux

67
IOI PROTOCOLE DU 19 MARS I93I

et des produits d’animaux entre l'Allemagne et l'Autriche
d’après les mêmes dispositions que celles en vigueur dans le
trafic intérieur en Allemagne et en Autriche.

VIII.

L’accord réglera les droits appartenant aux personnes phy-
siques et morales de l’une des Parties contractantes sur le
territoire de l’autre Partie contractante en matière d’établisse-
ment, d’exploitation commerciale et industrielle et d’impéts, etc.,
sur la base des dispositions correspondantes du Traité de
commerce actuellement en vigueur : entre l'Allemagne et
VAutriche. Des dispositions concernant le trafic ferroviaire et
la navigation entre les deux pays seront établies sur la méme
base.

IX.

1) Après la mise en vigueur de l’accord, chacun des deux
Gouvernements conservera en principe le droit de conclure,
pour son compte, des traités de commerce avec des États tiers.

2) Lors de tels pourparlers avec des États tiers, les Gouver-
nements allemand et autrichien prendront soin que les intérêts
de l’autre Partie ne soient pas lésés en contradiction avec le
texte et le but de l'accord envisagé.

3) En tant qu'il semblera utile et possible dans lintérêt
d’une réglementation simple, rapide et uniforme des relations
commerciales avec des États tiers, les Gouvernements allemand
et autrichien poursuivront en commun les négociations relatives
à la conclusion de traités de commerce avec des États tiers.
Toutefois, dans ce cas également, lAllemagne et l'Autriche —
signeront et ratifieront, chacune séparément, un traité de com-
merce particulier et se borneront à s'entendre sur un échange
simultané des instruments de ratification avec les Etats tiers.

X.

Les deux Gouvernements prendront en temps utile les mesures
nécessaires afin de mettre en harmonie entre eux ainsi qu'avec
le contenu et les buts de l'accord envisagé, les traités de com-
merce conclus par l'Allemagne et l'Autriche avec des États
tiers et actuellement en vigueur, pour autant qu'ils contiennent
une consolidation des droits de douane ou pour autant qu'ils
porteraient atteinte à l’application des prohibitions d’importa-
tion ou d'exportation encore en vigueur ou à l'application
d’autres dispositions concernant le trafic des marchandises.

68
102 PROTOCOLE DU IQ MARS 1931
XI.

1) Pour assurer l'application sans conflit de l’accord, il sera
prévu dans celui-ci une commission d’arbitrage entièrement
paritaire et composée de ressortissants des deux Parties. Cette
commission aura les attributions suivantes :

a) de régler par arbitrage les divergences de vues entre les
deux Parties au sujet de l'interprétation et de l’applica-
tion de Vaccord ;

6) d’amener un compromis dans les cas où l'accord prévoit
un arrangement spécial entre les deux Parties ou dans
ceux où, aux termes de l'accord, la réalisation des inten-
tions d’une des Parties dépend de l’assentiment de l’autre,
si, dans ces cas, les Parties n’ont pas pu tomber d’accord.

2) Les décisions rendues par la commission d'arbitrage dans
les cas énoncés ci-dessus sous 4) et b), seront obligatoires pour
les deux Parties. Pour ces décisions, la majorité simple sera
suffisante ; en cas d'égalité des voix, Ja voix du président sera
prépondérante. Le choix du président sera réglé dans l'accord
conformément au principe de la parité absolue.

3) Si l’un des deux Gouvernements estime que la décision
de la commission d’arbitrage porte atteinte, dans l’un des cas
mentionnés sous le paragraphe 1, 6), à des intérêts vitaux de
son économie, il pourra en tout temps dénoncer l’accord moyen-
nant un préavis de six mois. Cette dénonciation pourra avoir
lieu aussi pendant la première période de trois ans, prévue
ci-après au chapitre XII 2).

XII.

1) L'accord à conclure devra être ratifié et entrer en vigueur
dans un délai à fixer dans laccord et commençant à courir
aussitôt que les instruments de ratification auront été échangés.

2) L'accord pourra être dénoncé en tout temps moyennant
un préavis d’un an, mais, sauf le cas prévu au n° 3 du cha-
pitre XI, il ne pourra l'être la première fois que pour la fin
de la troisième année après sa mise en vigueur.

3) La dénonciation ne pourra avoir lieu qu’en vertu d’une
loi du pays dont elle émanera.
